In re Williams, Frank C.; — Plaintiff; applying for supervisory and/or remedial writs, Parish of Orleans, Criminal District Court Div. A, Nos. 187-579;
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief and motion to recuse district attorney filed via certified mail on May 27, 1999. The district court is ordered to provide this court with a copy of its judgment(s). A copy of the application is attached.
CALOGERO, C.J., not on panel.